       Case 1:20-cv-02766-JGK Document 57 Filed 05/08/20 Page 1 of 2


                         Tarter Krinsky & Drogin LLP
                         1350 Broadway
                         New York, NY 10018
                         P 212.216.8000
                         F 212.216.8001
                         www.tarterkrinsky.com


                                                              May 7, 2020


VIA ECF                                                Application granted.
The Honorable John G. Koeltl                           SO ORDERED.
U.S. District Judge                                                           /s/ John G. Koeltl     .




U.S. District Court for the                            New York, NY                 John G. Koeltl
Southern District of New York                          May 8, 2020                    U.S.D.J.
500 Pearl St.
New York, NY 10007-1312

         Re:      Traxys North America, LLC v. Metal Partners Rebar, LLC
                  Case No. (1:20-cv-02766-JGK)
                  Request for Extension of Time to Submit Rule 26(f) Report

Dear Judge Koeltl:

       This firm was retained today to represent Defendant Jose Carrero in the above
referenced matter. We will soon be filing a substitution of counsel in place of Fox
Rothschild, LLP, Peter Roberts, Esq., John Wait, Esq., and Alexandra L. Sobol, Esq.,
who earlier appeared on behalf of Mr. Carrero.

        On behalf of Mr. Carrero, we respectfully request a 14-day extension of time for
the parties to prepare and submit their Rule 26(f) report, which we understand is currently
due on Friday, May 8, 2020. No previous request to extend the time to file the Rule 26(f)
report has been made. Plaintiff and Defendants JP Morgan Chase Bank, N.A. and
Intermetal Rebar, LLC have consented to the extension. Defendants Metal Partners
Rebar, LLC and BGD LV Holding, LLC have not raised any objection to an extension—
our understanding is that they also have consented to it.

        Mr. Carrero has not yet filed a response or answer to the First Amended
Complaint. Although Mr. Carrero has also recently retained the law firm of Zarco,
Einhorn, Salkowski & Brito, P.A. to co-represent him in this matter, the Zarco Law Firm
and its attorneys will first need to seek pro hac vice admission to this Court.

        We are requesting an extension of time to prepare and file the Rule 26(f) report
because we require additional time to adequately acquaint ourselves with the facts of this
case, and any possible defenses or affirmative claims that Mr. Carrero could possibly
raise in response to the First Amended Complaint. We believe in good faith that it would
be premature to prepare and file the Rule 26(f) report without first undertaking that
investigation.



{Client/086613/1/02092276.DOCX;1 }
       Case 1:20-cv-02766-JGK Document 57 Filed 05/08/20 Page 2 of 2
The Honorable John G. Koeltl
May 7, 2020
Page 2

       If your Honor consents to our request for extension made in this letter, the parties’
Rule 26(f) report would be due May 22, 2020.

         Thank you for your time and attention to this matter.


                                       Respectfully submitted,

                                       /s/ Andrew N. Krinsky

                                       Andrew N. Krinsky


cc:      All counsel of Record via ECF




{Client/086613/1/02092276.DOCX;1 }
